UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7655



ROGER D. YOUNG,

                                              Plaintiff - Appellant,

          versus


BETTY JENKINS,     Clerk of Superior      Court;
MICHAEL LANDS,     District Attorney;     GASTON
COUNTY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Lacy H. Thornburg, District
Judge. (CA-96-199-3-T)


Submitted:   July 2, 1998                    Decided:   July 20, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roger D. Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915(e)(2) (West Supp. 1998). We have

reviewed the record and the district court’s opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Young v. Jenkins, No. CA-96-199-3-

T (W.D.N.C. Oct. 7, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2